Title: From John Adams to Samuel Chase, 24 June 1776
From: Adams, John
To: Chase, Samuel


     
      Dear sir
      Philadelphia June 24. 1776
     
     I received your obliging Favour of the 21st. this Morning, and I thank you for it. Dont be angry with me. I hope I shall attone for past Sins of omission soon.
     The Express which you mention brought Us Such contradictory accounts, that I did not think it worth while to write to you upon it. In general, Sullivan writes that he was intrenching at the Sorell, that the Canadians expressed a great deal of Joy at his Appearance, that they assisted him with Teams and with Wheat, that he had ordered General Thompson with 2000 Men to attack the Enemy, consisting of about 300 according to his Intelligence at the Three Rivers where they were fortifying, and from the Character of Thompson and the goodness of his Troops he had much Confidence of his Sucess—that he hoped to drive away the Enemies ships which had passed the Rapids of Richlieu. This Narration of Sullivans was annimating. But a Letter from Arnold of the Same date, or the next day rather, was wholly in the Dismalls.
     
     Gates is gone to Canada and We have done every Thing that you recommended and more to support him.—But for my own Part I confess my Mind is impressed with other Objects the Weight of which appears to me to have been the Source of all our Misfortunes in Canada, and every where else. Make the Tree good and the Fruit will be good. A Declaration of Independency, Confederation, and foreign Alliances, in Season would have put a Stop to that embarrassing opposition in Congress, which has occassioned Us to do the Work of the Lord deceitfully in Canada and elsewhere.
     A Resolution of your Convention was read in Congress this Morning, and the Question was put whether your Delegates should have leave to go home, and whether those great Questions should be postponed, beyond the first of July. The Determination was in the Negative. We should have been happy to have obliged your Convention and your Delegates, But it is now become public, in the Colonies that those Questions are to be brought in the first of July. The lower Counties have instructed their Members, as the Assembly of Pensilvania have. Jersey has chosen five new Members all independent Souls, and instructed them to vote on the first of July for Independence.
     There is a Conference of Committees from every County of Pensilvania, now Sitting in this City, who yesterday voted that the Delegates for this Colony ought on the first of July to vote for Independence. This Vote was not only unanimous, but I am told by one of them, that all the Members declared Seriatim that this was their opinion, and the opinion of the several Counties and Towns they represented, and many of them produced Instructions from their Constituents to vote for that Measure. You see therefore that there is such a universal Expectation that the great Question will be decided the first of July, and it has been already So often postponed, that to postpone it again would hazard Convulsions, and dangerous Conspiracies. It must then come on and be decided. I hope that before Monday Morning next, We shall receive from Maryland, Instructions to do right.
     
      Pray Send me your Circular Letter and believe me your Friend and sert.
     
    